 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Pete Van Winkle,                                    No. CV-18-3290-PHX-ROS
10                         Petitioner,                   DEATH-PENALTY CASE
11   v.                                                  ORDER
12   Charles L. Ryan, et al.,
13                         Respondents.
14          Petitioner has filed a motion to strike Respondents’ motions (see Docs. 10, 11) to
15   preclude victim and juror contact as untimely. (Doc. 12.) Alternatively, in the event the
16   Court denies the motion to strike, Petitioner requests an extension of time until at least
17   March 20, 2019 to respond to the motions.
18          Accordingly,
19          IT IS HEREBY ORDERED Petitioner’s alternative request for an extension of time
20   is GRANTED. Petitioner’s response to the motions to preclude victim and juror contact
21   shall be filed on or before March 22, 2019.
22          IT IS FURTHER ORDERED Respondents shall file a reply to Petitioner’s response
23   to the motions, in addition to a response to Petitioner’s motion to strike, no later than March
24   29, 2019.
25          No reply memorandum to Respondents’ response to his motion to strike shall be
26   filed. See LRCiv 7.2(c).
27
28
 1
     Dated this 11th day of March, 2019.
 2
 3
 4
                                             Honorable Roslyn O. Silver
 5                                           Senior United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -2-
